Citation Nr: 0016854	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-46 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a right lung 
condition, claimed as secondary to treatment for 
tuberculosis.

3.  Entitlement to service connection for a left hip 
condition, claimed as secondary to treatment for 
tuberculosis.

4.  Entitlement to service connection for degenerative joint 
disease, claimed as secondary to treatment for tuberculosis.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's application to 
reopen a claim of entitlement to service connection for 
tuberculosis.  In that same rating action, the RO also denied 
service connection for a right lung condition, a left hip 
condition, and for degenerative joint disease, each of which 
were claimed as secondary to treatment for tuberculosis.  The 
veteran perfected a timely appeal of each of these 
determinations to the Board.

In May 1997, the veteran testified at a hearing conducted in 
Washington, DC, before a Member of the Board.  Thereafter, in 
a June 1997 decision, the Board Member who chaired the 
hearing granted the veteran's application to reopen his claim 
of entitlement to service connection for tuberculosis and 
remanded that issue to the RO for additional development and 
de novo consideration.  In light of that determination, the 
Board also remanded the veteran's claims of entitlement to 
secondary service connection for right lung and left hip 
disabilities and for degenerative joint disease.  In May 
2000, the Board informed the veteran that the Member who 
conducted the hearing was no longer employed by the Board and 
reported that he was entitled to another hearing.  Later that 
same month, the veteran responded that he did not want such a 
hearing.  Accordingly, the Board will proceed with the 
consideration of the issues on appeal on the basis of the 
current record.


FINDING OF FACT

The record contains competent medical evidence indicating 
that the veteran's tuberculosis, initially diagnosed in 1960, 
was due to his exposure in service.  


CONCLUSION OF LAW

Tuberculosis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. § 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records in the claims folder consist of 
only the examination reports conducted at service entry and 
separation; no clinical records, other than for dental 
treatment, are of record.  The Report of Medical Examination 
at service induction, dated in May 1954, and the Report of 
Medical Examination at service separation, dated in May 1956, 
each reflect that the veteran's lungs and chest were reported 
as normal.  

As noted by the Board in the June 1997 decision that reopened 
his claim for this benefit, when he initially sought service 
connection for tuberculosis, the veteran submitted the 
affidavits of three former service colleagues, each dated in 
August 1960.  In one affidavit, the veteran's former master 
sergeant testified,

While assigned to Company "B," 29th 
Signal Battalion (Const) in Europe, I was 
stationed at Voyer Caserne, St. Jean 
D'Angely Charante Maritime during the 
period between August, 1955 and March, 
1956.  On 6 March 1956 I was admitted to 
the U.S. Army Hospital, La Rochelle, 
France with advanced pulmonary 
tuberculosis.

While stationed at Voyer Caserne, [the 
veteran], then a Private First Class in 
the Company Orderly Room was working in 
the same caserne.  At times, [the 
veteran] would come over to my office for 
coffee.  It was customary to share common 
drinking facilities and often the same 
coffee cups (were used)[,] which had been 
rinsed in cold water only, since there 
was no available hot water.

I returned to the United States by 
hospital plane and was admitted to Valley 
Forge Army Hospital, Phoenixville, Pa., 
on 4 April 1956.  A resection of the 
apical posterior and anterior segments of 
the left upper lobe was performed 26 
November 1956.  I was discharged and 
returned to active duty 12 December 1957.

In another sworn affidavit, a former service colleague of the 
veteran reported,

While assigned to Company "B," 29th 
Signal Battalion (Const) in Europe[,] I 
was stationed at Voyer Caserne, St. Jean 
D'Angely Charonte Martime (sic) during 
the period between February 1955 and July 
1956.

During a part of this time [the veteran] 
was also stationed there.  During this 
time we were close companions, we went 
many places together and were together 
most of our off-duty hours.

In our squad room we had double bunks, 
that is one placed over the other.  His 
bunk was directly over mine.

Also during part of this time [the 
sergeant who prepared the above quoted 
affidavit] was stationed there and we 
were both in daily contact with him and 
there was a constant change of records 
between the three of us.  On March 6, 
1956, [the sergeant referred to above] 
was admitted to the U.S. Army Hospital, 
LaRochelle, France with advanced 
pulmonary tuberculosis.  Immediately 
after this was discovered, all personnel 
closely related with [the sergeant] were 
taken to Fontenet and given a skin test.  
[The veteran], mine and some more showed 
positive reactions.  We were given an X-
ray and the matter was dropped.

On December 7, 1959, I entered the State 
Tuberculosis Hospital in Knoxville, 
Tennessee, with pulmonary tuberculosis.  
I was discharged on April 8, 1960.

In the third September 1960 affidavit, the affiant stated, in 
pertinent part, that he had close contact with the veteran 
while serving with him in the 29th Signal Battalion.  He 
reported that he too worked on reports for the sergeant 
during the time the sergeant was diagnosed as having 
pulmonary tuberculosis.

In an October 1960 report, Dr. Cecil C. Smith, the 
Superintendent and Medical Director of the State Department 
of Health, Catawba Sanatorium, in Catawba, Virginia, reported 
that the veteran was admitted to that facility on August 22, 
1960, "with a presumptive diagnosis of pulmonary 
tuberculosis, moderately advanced, active."  Dr. Smith 
stated that the veteran's PPD (Purified Protein Derivative) 
test was positive, indicating that he was infected with the 
disease.  In addition, he indicated that on the basis of the 
presumptive diagnosis, specific anti-tuberculosis drug 
treatment was instituted.

In January 1961, a VA examiner reviewed the veteran's chest 
X-rays that were taken at service entry and separation and 
indicated that they were negative for tuberculosis and that 
the disease was first shown by medical records from the 
Catawba Sanatorium in August 1960.  Copies of the X-ray 
studies are not in the claims folder.

Further records from the Catawba Sanatorium show that the 
veteran received inpatient care at that facility from August 
24, 1960 to January 12, 1961.  The hospitalization report 
reflects that, during this time, X-rays revealed that he had 
lesions in the right pulmonary apex, that a PPD test was 
positive, and that he was diagnosed as having moderately 
advanced, active pulmonary tuberculosis.  The report further 
indicates that he received para-aminosalicylic acid and 
isoniazid daily to treat the disease.  Finally, according to 
the hospitalization report, the veteran was advised to 
continue that treatment regimen for a minimum of one year, 
and "perhaps for eighteen months.  At discharge, the 
veteran's condition was described as "very satisfactory."

Since that time, voluminous medical records and reports, both 
private and VA, have been associated with the claims folder.  
A review of these records, dated from March 1966 to September 
1998, reflects that the veteran's history of having been 
diagnosed as suffering from tuberculosis in 1960.  VA 
treatment records indicate, however, that the veteran has had 
no active manifestations of the disease since the 1960s.

Also of record is an October 1994 statement drafted by the 
veteran's spouse.  She reported that the veteran began having 
persistent problems with his breathing, as well as night 
sweats and coughing, in late 1956.  She stated that he was 
treated by their family physician, a Dr. Cook, at the Boones 
Mill Clinic, in early 1957.  In addition, his spouse 
indicated that the veteran was given cough syrup and other 
medications, including by injection, to treat the condition.  
She further reported that, subsequent to Dr. Cook's death, 
the veteran was treated from 1958 to 1959 for this condition 
by Dr. William Hughes.  In addition, she explained that, 
because the veteran continued to suffer from chronic chest 
pain and breathing difficulty, in 1959 he sought treatment 
from Dr. Herman Brubaker and his partner, a Dr. Patten.  She 
stated that despite treating the condition with the 
medications prescribed by these physicians, the condition 
persisted, and the veteran thereafter received treatment for 
this condition during 1959 and 1960 from Drs. Alfred Wolfe, 
Frank Johnson and John Jofko.  Finally, on August 22, 1960, 
she reported that Dr. Jofko referred the veteran to the 
Catawba Sanitarium for treatment of tuberculosis; she stated 
that he was an inpatient at that facility for treatment of 
tuberculosis from that time until January 12, 1961.

During the veteran's May 1997 hearing, he testified that he 
had no symptoms of tuberculosis during service, but that 
shortly after his discharge, he began experiencing persistent 
respiratory problems, including chest congestion and problems 
breathing.  He indicated that, as a result, between 1956 and 
1957 he sought treatment from several physicians, who 
diagnosed him as having either upper respiratory infections 
or a sinus condition.  The veteran reported that the symptoms 
remained chronic and that the condition eventually led to his 
hospitalization by the state health department, at which time 
he was initially tested for and diagnosed as having 
tuberculosis.  He stated that he was treated for tuberculosis 
at that facility, and that the treatment included taking PAS 
and INH.  The veteran further testified that he took these 
medications for approximately two years.  He added that he 
had had no recurrences of the disease since the 1960s.

During the hearing, the veteran also referred to the 
September 1960 affidavits.  In addition, he stated that, 
during service, he worked as a company clerk, and in that 
capacity, he along with other members of the sergeant's 
staff, prepared reports.  The veteran noted that the sergeant 
under whom he served, who he identified as the affiant who 
prepared the first of the three September 1960 affidavits 
discussed above, was diagnosed as having tuberculosis during 
his period of service.  He also identified by name the former 
service colleague who drafted the second of the September 
1960 affidavits referred to above, and indicated that he too 
was subsequently diagnosed as having tuberculosis. 

At the hearing, the veteran submitted a private medical 
report prepared by his current treating physician, David A. 
Cummings, D.O.  That report, dated in May 1997, in its 
entirety, consists of the following statement:  "In my 
opinion, [the veteran] probably contracted [tuberculosis] 
during his service with the U.S. Armed Forces.  He was 
treated in 1961 for same."  Although Dr. Cummings' did not 
offer a rationale for this determination, during the hearing, 
the veteran testified that his opinion was based on his 
review of the veteran's medical post-service medical records, 
including from the Catawba Sanatorium, as well as the 
September 1960 affidavits.  However, in response to a request 
from the Board Member who chaired the hearing, the veteran 
indicated that he would obtain a statement from Dr. Cummings 
detailing the medical records he examined in arriving at his 
conclusion.  

In response, the veteran submitted a June 1997 report that 
was prepared by Dr. Cummings.  In the report, Dr. Cummings 
indicated that the veteran had been a patient at the Boones 
Mill Medical Clinic since April 1987.  Dr. Cummings reported 
that the veteran was diagnosed as having moderately advanced 
active pulmonary tuberculosis at the Catawba Sanatorium and 
that he received treatment at that facility from August 1960 
to January 1961.  He added that, subsequent to his discharge 
from the Catawba Sanatorium, the veteran was seen there on an 
outpatient basis for approximately eighteen months.  Further, 
Dr. Cummings indicated that the veteran came into contact an 
individual, identified above as his former sergeant, during 
his treatment at the Valley Forge Army Hospital in 
Phoenixville, Pennsylvania.  He noted that the sergeant was 
diagnosed as having tuberculosis, and opined that the 
veteran's exposure at that hospital and subsequent diagnosis 
at Catawba Sanatorium was consistent with his having 
contracted the pulmonary tuberculosis while he was on active 
duty.

The veteran further testified that in October 1996, he was 
awarded disability benefits from the Social Security 
Administration (SSA).  In the June 1997 decision, the Board 
reopened the veteran's claim for service connection for 
tuberculosis on the basis of the May and June 1997 opinions 
provided by Dr. Cummings and remanded the matter for further 
development and adjudication.  That development involved 
requesting that Dr. Cummings provide a statement listing the 
medical records he examined in arriving at his conclusion 
that the veteran contracted tuberculosis during service.  The 
RO was also directed to associate with the claims folder 
outstanding treatment records from various physicians who had 
treated the veteran, as well as from SSA.  

Pursuant to the Board's instructions, in a March 1998 letter 
to Dr. Cummings, the RO requested that he explain the basis 
for his opinion, to include a discussion of the evidence he 
considered in reaching it.  In response, in a report dated 
that same month, Dr. Cummings reiterated that the veteran had 
been "under his care" for a variety of medical problems.  
He also indicated that he had reviewed the veteran's prior 
hospital records, as well as VA medical records, copies of 
which the veteran had provided to him.  Dr. Cummings observed 
that the veteran was treated at the Catawba Sanatorium in 
1961 for pulmonary tuberculosis.  In addition, he noted that 
the veteran had had close respiratory contact while serving 
with a sergeant during the late 1950s.  Dr. Cummings 
commented that, in his medical opinion, there was a strong 
possibility that the veteran contracted pulmonary 
tuberculosis while being exposed to that sergeant during his 
period of active duty.  As a final point, he reported that 
there was no active evidence of tuberculosis on recent 
examinations.

In addition, in an April 1998 report, Dr. Cummings indicated 
that many of the medical records that VA requested were "all 
encompassing."  Dr. Cummings added that the records, 
including those of Drs. Cook, Johnson, Hughes and Page, were 
in a single chart that was "in his possession."  

In further compliance with the Board's remand instructions, 
the RO made diligent efforts to associate these records.  
Although the offices of several examiners responded that 
treatment pertaining to the veteran were no longer available, 
since that time voluminous medical records were associated 
with the claims folder.  Among these evidence obtained were 
records from the SSA as well as that agency's 1996 decision, 
which reflects that the veteran was found to be disabled due 
to various cancers.

Finally, in numerous statements, the veteran essentially 
echoed the contentions that he had voiced at the May 1997 
hearing and reiterated his belief that service connection was 
warranted for tuberculosis on the basis that the disease was 
related to his exposure during service.

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for tuberculosis is plausible and capable 
of substantiation, and are thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In this regard, the Board acknowledges that there is a 
suggestion in the record that some pertinent service medical 
records might not have been associated with the claims 
folder.  These include the records or reports of chest X-ray 
studies, which were conducted at the time of the veteran's 
induction into and separation from service, and which were 
reviewed by the January 1961 VA examiner; records or reports 
relating to skin tests that were reportedly administered 
during service shortly after the veteran's sergeant was 
diagnosed as having tuberculosis to determine whether the 
veteran was infected with the disease; as well as any 
clinical records of treatment or complaints of any problems 
during the veteran's period of service.  However, given the 
fact that the Board has reached a favorable disposition in 
the current appeal the Board finds that the veteran is not 
prejudiced by its review of the claim on the basis of the 
current record.  See Allday v. Brown, 7 Vet. App. 517, 530 
(1995) (the duty to assist does not extend to seeking records 
that would make no difference in the outcome of this appeal).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of United States Court of 
Appeals for Veterans Claims (Court).

Service connection may also be granted for tuberculosis if 
the disorder was compensably disabling within three years of 
the appellant's separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on a careful review of the record, the Board concludes 
that the evidence establishes that the veteran's tuberculosis 
is related to exposure during service.  In reaching this 
conclusion, the Board points out that it is charged with the 
duty to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this capacity, the Board finds 
the September 1960 affidavits submitted by the veteran's 
former sergeant and by one of his other former service 
colleagues are credible and quite persuasive with respect to 
his in-service exposure to tuberculosis.  The sergeant's 
sworn affidavit indicates that he not only worked in close 
proximity to the veteran and thus had close respiratory 
contact with him, but that they even exchanged drinking 
coffee cups, which had been rinsed in cold water only because 
there was no available hot water.  In addition, during this 
time, i.e., while the veteran was on active duty, the 
sergeant was diagnosed as having advanced pulmonary 
tuberculosis and treated for the disease.  

Further, this account is supported by the veteran's 
statements and hearing testimony as well as by the other two 
sworn September 1960 affidavits.  Indeed, in the other 
September 1960 affidavit discussed above, his former service 
colleague reported that, during service, he and the veteran 
were close companions and spent a great deal of time 
together, both on and off duty.  In addition, he indicated 
that they each worked closely with the sergeant referred to 
above.  Moreover, he added that immediately after the 
sergeant was diagnosed as having active pulmonary 
tuberculosis, a "skin test" was administered to all 
personnel who were in close proximity him.  Significantly, he 
reported that his test, and the veteran's were positive.  He 
added that X-rays were subsequently performed, but that "the 
matter was dropped."  Finally, the affiant also was formally 
diagnosed with tuberculosis and hospitalized for treatment 
from December 1959 to April 1960.

This evidence is consistent with that provided by the 
veteran, not only that relating to his period of service, but 
also his reported post-service respiratory symptoms, i.e., 
congestion and breathing difficulty.  Indeed, both the 
appellant and his spouse have indicated that the veteran 
suffered from these symptoms and have identified numerous 
physicians from whom the veteran unsuccessfully sought 
treatment.  Further, prior to being formally diagnosed as 
having tuberculosis in August 1960, the veteran indicated 
that he was diagnosed as having upper respiratory infections 
and/or a sinus condition.

Finally, the only medical evidence addressing whether the 
veteran's tuberculosis is etiologically related to his period 
of service consists of the opinions provided by Dr. Cummings, 
a private physician who has treated him since 1987.  Simply 
stated, based on his review of the post-service medical 
records, including those of Catawba Sanatorium and various 
other physicians who treated the veteran, both VA and 
private, he concluded that there was a strong possibility 
that the veteran's tuberculosis was related to his exposure 
to his sergeant during service (in the April 1998 report, he 
indicated that he had in his possession the medical records 
of several of the examiners identified by the veteran and his 
spouse).  

In placing great reliance on his opinion, the Board is 
cognizant that the Court has specifically rejected the 
"treating physician rule."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  In doing so, however, the Court 
instructed that the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Here, Dr. Cummings has personally 
examined the veteran on numerous occasions, has reviewed the 
pertinent medical records, and has explained the rationale 
for his conclusion.  Moreover, in the absence of any 
contradictory medical opinions, the evidence, both lay and 
medical, clearly supports service connection for 
tuberculosis.  


ORDER

Service connection for tuberculosis is granted.



REMAND

Also before the Board are claims of entitlement to service 
connection for right lung and left hip disabilities and 
degenerative joint disease.  The veteran essentially contends 
that secondary service connection is warranted for these 
disabilities on the basis that these conditions are related 
to medications that he used to treat his tuberculosis.  The 
RO has denied service connection for these disabilities on 
the ground that, because service connection had not been 
established for tuberculosis, there was no basis to grant 
service connection for any diseases or injuries allegedly 
resulting from that disability or medication taken to treat 
that disability.  In light of the Board's decision granting 
service connection for tuberculosis, these claims must now be 
reconsidered by the RO.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

On remand the RO must make a specific determination as to 
whether the veteran's claims for secondary service connection 
are well grounded, and if so undertake any appropriate 
development.  In considering the well-groundedness question, 
the RO should consider the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hensley v. West, No. 99-7029, (Fed. Cir. May 12, 
2000), wherein the Federal Circuit reiterated that a well- 
grounded claim need only be "plausible" or "capable of 
substantiation," and emphasized that the burden of 
persuasion for establishing a claim as well grounded was 
"uniquely low."  In this regard, the Federal Circuit 
explained that standard is low because a high threshold risks 
the elimination of potentially meritorious claims, which 
would undermine the entire veteran-friendly nature of the 
claim system.  Id.

In addition, during his May 1997 hearing, the veteran 
reported that he received regular VA medical treatment, 
however, because no such records are dated subsequent to 
September 1998, on remand, the RO must obtain any current VA 
treatment records.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, regardless whether the veteran's claims of 
entitlement to secondary service connection for right lung 
and left hip disabilities, and degenerative joint disease, 
are determined to be well grounded, if any claim is again 
denied, the RO must provide the veteran with a Supplemental 
Statement of the Case, which specifically advises him of the 
importance of submitting or identifying medical evidence 
showing a link between each of these disabilities and his 
service-connected tuberculosis.  38 U.S.C.A. § 5103 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any records of the veteran's 
treatment by VA, dated since September 
1998; from Dr. David A. Cummings, and any 
other examiner at the Boones Mill Medical 
Clinic; and from any facility or source 
identified by the appellant.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After completion of the above 
development, and after undertaking any 
additional development deemed warranted 
by the record, including conducting any 
medical examinations deemed warranted, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for right lung and left hip 
disabilities, and for degenerative joint 
disease, each as secondary to his 
service-connected tuberculosis, in light 
of the pertinent evidence of record and 
all applicable laws, regulations and case 
law.  In making each of these 
determinations, the RO must provide 
adequate reasons and bases for its 
conclusions, citing to all governing 
legal authority and precedent, and 
address all issues and concerns noted in 
this REMAND.

3.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



